UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1288



STEVEN R. GOINS,

                                           Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 95-12212)


Submitted:   May 14, 1998                  Decided:   June 30, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven R. Goins, Appellant Pro Se.    Loretta C. Argrett, Laurie
Allyn Snyder, Gilbert Steven Rothenberg, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C.; Stuart L. Brown, INTERNAL REVENUE
SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the tax court’s order determining a

deficiency with respect to his 1989 federal income tax liability.

Our review of the record discloses no reversible error. According-

ly, we grant Appellant’s motion to supplement his informal brief

and affirm on the reasoning of the tax court. Goins v. Commissioner

of Internal Revenue, No. 95-12212 (U.S.T.C. Feb. 9, 1998). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2